Exhibit 10.1

SETTLEMENT AGREEMENT AND RELEASE

THIS SETTLEMENT AGREEMENT AND RELEASE (“Release”) is made and entered into by
and between H. P. Green III (hereinafter “Executive”), and Alliance One
International, Inc., a Virginia corporation (hereinafter the “Company”).

W I T N E S S E T H

WHEREAS, Executive entered into an Employment Agreement with Dibrell Brothers,
Incorporated (“Dibrell”) on or about January 17, 1995 (the “1995 Agreement”);
and

WHEREAS, the 1995 Agreement provides for certain benefits upon the termination
of Executive’s employment under certain conditions; and

WHEREAS, the Company is offering additional benefits to Executive in exchange
for Executive’s execution of a release of claims and agreement not to compete;
and

WHEREAS, the Company elected pursuant to Section 3.2 of the 1995 Agreement to
terminate Executive’s employment with the Company effective on March 31, 2007
(the “Termination Date”); and

WHEREAS, execution of and adherence to this Release provides Executive with
benefits to which Executive is not otherwise entitled under the 1995 Agreement
or otherwise, including but not limited to bringing compensation and benefits
promised under the 1995 Agreement into compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the premises and mutual promises contained
in this Release, and other valuable consideration to which Executive is not
otherwise entitled, the receipt and sufficiency of which are hereby
acknowledged, it is agreed by the parties as follows:

1.

Termination of Employment.  Executive agrees that his employment with the
Company ended on the Termination Date, and that Executive will not be employed
after the Termination Date as an employee, director, consultant or independent
contractor with the Company or any related person or entity that along with the
Company would be considered a single employer under Code Section 414(b) or (c).

2.

Consideration.  As a material inducement to and in consideration for Executive
entering into this Release, the Company agrees as follows:

a.

The Company shall pay Executive the gross amount of One Hundred Sixty-Five
Thousand Three Hundred Eighty-Nine Dollars ($165,389).  This amount shall be
paid in a lump sum on October 20, 2007, or within ten (10) business days
thereafter.

b.

The Company shall pay Executive a monthly severance payment in the gross amount
of Twenty-Three Thousand Three Hundred and Thirty-Three Dollars ($23,333) on the
20th day of each month, or within ten (10) business days thereafter, for twelve
(12) months, beginning on November 20, 2007.

c.

The Company shall pay Executive a monthly supplemental retirement benefit in the
gross amount of Three Thousand Five Hundred Seventeen Dollars ($3,517) on the
20th day of each month, or within ten (10) business days thereafter, for one
hundred eight (108) months, beginning on November 20, 2008.

d.

The Company shall pay Executive a benefit determined in accordance with this
paragraph.  The benefit shall be paid on the 20th day of each month, or within
ten (10) business days thereafter, beginning on November 20, 2007.  Benefit
payments pursuant to this paragraph shall end on the earlier of March 20, 2017,
or the 20th day of the month in which the Executive dies.  If for any month the
Company’s Medical Plan for Salaried Employees as amended from time to time (the
“Medical Plan”) is not subject to Code Section 105(h), or if coverage for
Executive and/or his Spouse is being provided under an Individual Policy (as
defined in paragraph (f)(5) below), the benefits payable under this paragraph
for such month shall be contingent on the Executive’s or his Spouse’s
maintaining COBRA or post-COBRA Coverage for such month.  Each month’s payment
shall be equal to the Net Premium Amount plus the Gross-up Amount.  For purposes
of this paragraph:

1.

Until July 20, 2014, the “Net Premium Amount” shall be equal to the total amount
Executive would have to pay for the month to cover himself and his Spouse (or to
cover himself only in the event of his Spouse’s death prior to July 20, 2014)
for COBRA or post-COBRA Coverage under the Medical Plan, as applicable, less the
amount Executive would have been required to pay for such coverage under the
Medical Plan had the Executive been a full-time salaried employee of the Company
at the time.  For any period after July 20, 2014, and until March 20, 2017, the
“Net Premium Amount” shall be equal to the total amount Executive would have to
pay for the month to cover his Spouse for post-COBRA Coverage under the Medical
Plan, less the amount Executive would have been required to pay to cover a
spouse under the Medical Plan had the Executive been a full-time salaried
employee of the Company at the time.  However, if coverage is being provided
under an Individual Policy (as defined in paragraph (f)(5) below), the “Net
Premium Amount” shall be determined as provided above in this clause (1) except
that the amount shall be based on the premium actually paid under the Individual
Policy less the amount a full-time salaried employee of the Company would pay
for coverage under the Medical Plan at that time.

2.

The “Gross-up Amount” shall be determined pursuant to the following formula and
expressing the Tax Rate as a decimal.  Provided, however, the Gross-up Amount
for the month shall be zero if for such month the Medical Plan is not subject to
Code Section 105(h), or coverage for Executive and/or his Spouse is being
provided under an Individual Policy (as defined in paragraph (f)(5) below).

Gross-up Amount

=

Net Premium

Amount

X

(1 +

(

Tax Rate

X

(

1

)))

Less

Net

Premium Amount

1-Tax Rate




3.

The “Tax Rate” shall be equal to (A) the highest marginal income tax rate in
effect at the time under Code Section 1(a) (the “Federal Rate”), plus (B) the
highest marginal state income tax rate in effect at the time in North Carolina
(the “State Rate”), minus (C) the Federal Rate times the State Rate.

4.

“Spouse” shall mean Executive’s spouse as of the Termination Date.  Executive’s
spouse as of the Termination Date shall be considered his “Spouse” for purposes
of this paragraph and paragraph (f) below notwithstanding any subsequent
divorce, separation or remarriage.

Exhibit A attached to this Release and incorporated herein by reference
illustrates the calculation of the payments required by this paragraph.

e.

All of Executive’s outstanding stock options and restricted stock awards
identified on Exhibit B attached hereto and incorporated herein by reference
shall become immediately and fully vested as of the Termination Date, and the
shares of restricted stock subject to any such restricted stock awards shall
become fully transferable and no longer subject to any restrictions of any kind.
 In addition, all stock options identified on Exhibit B shall become immediately
exercisable as of the Termination Date and shall remain exercisable until the
earlier of (1) March 31, 2009, or (2) the expiration date specified in the
award, without regard to whether Executive’s termination of employment would
have provided for a shorter exercise period following such termination of
employment.  The provisions of this paragraph shall apply to options that are
incentive stock options even if such provisions cause some or all of such
incentive stock options to cease to qualify as incentive stock options under
Code Section 422.

f.

Executive and his eligible dependents shall be entitled to participate in the
Medical Plan after the Termination Date as follows:

1.

Executive shall be entitled to participate in the Medical Plan after the
Termination Date at the same cost as charged to active employees of the Company
through October 31, 2007.  Executive and those of his eligible dependents who
are covered under the Medical Plan as of October 31, 2007 shall be eligible for
COBRA continuation coverage under the Medical Plan beginning on November 1,
2007.  For purposes of administering the COBRA continuation coverage rights of
Executive and his eligible dependents, the Company and Executive agree that the
qualifying event shall be deemed to occur on October 31, 2007.  Executive and
his eligible dependents who elect COBRA continuation coverage shall pay the full
COBRA rates for such coverage.

2.

If Executive exhausts his COBRA continuation coverage under the Medical Plan, he
may elect to remain covered under the Medical Plan after his COBRA coverage ends
(hereinafter referred to as “Post-COBRA Coverage”) in accordance with this
paragraph.  For each month of Post-COBRA Coverage, Executive shall pay to the
Company an amount equal to the full cost of such coverage on or before the last
day of the preceding month.  The full cost of coverage each month shall be the
greater of (i) the Medical Plan’s applicable COBRA rate for the month, or (ii)
the actuarial cost determined by an enrolled actuary selected by the Company.
 Executive’s Post-COBRA Coverage shall end on the earliest to occur of:

a)

The last day of the month for which Executive has paid the full cost of the
Post-COBRA Coverage, in the event Executive fails to make a timely payment for
coverage or Executive chooses to discontinue coverage;

b)

The date as of which Executive becomes eligible for coverage under Medicare (or
its successor); and

c)

The date of Executive’s death.

3.

If Executive’s Spouse (as defined in paragraph (d) above) exhausts her COBRA
continuation coverage under the Medical Plan and Executive elects Post-COBRA
Coverage for himself pursuant to the preceding paragraph, Executive may also
elect Post-COBRA Coverage for his Spouse.  If Executive elects Post-COBRA
Coverage for his Spouse, Executive’s monthly payments for Post-COBRA Coverage
shall be increased to reflect the additional cost of covering the Spouse (based
on the greater of COBRA rates or the actuarial cost determined by an enrolled
actuary selected by the Company).  Post-COBRA Coverage for Executive’s Spouse
shall end on the earliest to occur of:

a)

The last day of the month for which Executive or his Spouse has paid the full
cost of the Spouse’s Post-COBRA Coverage, in the event Executive fails to make a
timely payment either for his coverage or for the Spouse;

b)

The last day of the month in which Executive or his Spouse chooses to
discontinue Post-COBRA Coverage for the Spouse;

c)

The date as of which the Spouse becomes eligible for coverage under Medicare (or
its successor); and

d)

The date of the Spouse’s death.

Notwithstanding the foregoing, the termination of Executive’s coverage on
account of death, attainment of age 65 or Medicare eligibility shall not affect
the Spouse’s eligibility for Post-COBRA Coverage.

4.

Executive and his spouse will each enroll in Medicare Parts A and B when they
first become eligible, and they will be solely responsible for paying any
applicable premiums or other charges for such coverage.  The Company will
reimburse Executive and his spouse for any premiums they pay for Medicare Part D
coverage and for coverage under a Medicare supplement policy, provided that
Executive and his spouse provide to the Company such evidence of payment as the
Company may reasonably request.

5.

If the Company ceases to provide group medical benefits to its salaried
employees in the United States or the Company is otherwise unable to provide
Executive or his Spouse with coverage under the Medical Plan in accordance with
clauses (1) through (3) of this paragraph (f):

a)

The Company shall use its best efforts (consistent with sound business
practices) to secure for Executive an individual policy of health insurance
providing coverage for Executive and/or his Spouse (the “Individual Policy”)
through the end of the respective periods of Post-COBRA Coverage described in
clauses (2) and (3) above; and

b)

The Company shall use its best efforts (consistent with sound business
practices) to secure coverage under the Individual Policy that is comparable to
the coverage previously provided under the Medical Plan.

The Company shall provide ninety (90) days’ advance written notice to Executive
before ceasing to provide group medical benefits for salaried employees in the
United States, or ceasing to provide Executive or his Spouse with coverage under
the Medical Plan in accordance with clauses (1)( through (3) of this paragraph
(f).

g.

On or before December 31, 2007, the Company shall pay directly on Executive’s
behalf the reasonable attorneys’ fees and related expenses incurred by Executive
in connection with review and negotiation of this Release, provided that such
fees and expenses are incurred on or before July 31, 2007.  The attorneys’ fees
and expenses eligible for reimbursement under this paragraph shall not affect
any expenses eligible for reimbursement or in-kind benefits to be provided in
any other year.  Executive’s rights under this paragraph are not subject to
liquidation or exchange for any other benefit.

h.

If Executive dies before receiving all of the payments due under paragraphs (a)
through (c) of this Section, the unpaid amounts shall be payable to his
designated beneficiary at the same times and in the same amounts as such
payments would have been made had Executive survived.  Executive shall name one
or more primary beneficiaries and one or more contingent beneficiaries, who
shall be entitled to receive any death benefit payable under paragraphs (a)
through (c) of this Section, which beneficiary or beneficiaries shall be subject
to change from time to time by notice in writing to the Company.  A beneficiary
may be a trust, an individual or Executive’s estate.  If Executive fails to
designate a beneficiary, primary or contingent, then and in such event
Executive’s surviving spouse shall be deemed to be the designated beneficiary,
and if he shall leave no surviving spouse the designated beneficiary shall be
Executive’s estate.  If a named beneficiary entitled to receive any payment
hereunder is not living or in existence at the death of Executive or dies prior
to asserting a written claim for any such death benefit, then and in any such
event such death benefit shall be paid to the other primary beneficiary or
beneficiaries named by Executive who shall then be living or in existence, if
any, otherwise to the contingent beneficiary or beneficiaries named by Executive
who shall then be living or in existence, if any.  If there are no primary or
contingent beneficiaries then living or in existence, the benefit shall be paid
to the surviving spouse of Executive or, if he shall leave no surviving spouse,
then to Executive’s estate.  If a named beneficiary is receiving or is entitled
to receive payments of any benefit hereunder and dies before receiving all of
the payments due, any remaining benefits shall be paid to the other primary
beneficiary or beneficiaries named by Executive who shall then be living or in
existence, if any, otherwise to the contingent beneficiary or beneficiaries
named by Executive who shall then be living or in existence, if any; but if
there are no primary or contingent beneficiaries then living or in existence,
the balance shall be paid to the estate of the beneficiary who was last
receiving the payments.

All payments to Executive will be reduced by FICA and other required
withholdings.  Executive warrants that the monies and/or benefits payable under
Section 2(e) of this Release are monies and/or benefits to which Executive would
not otherwise be entitled absent his execution and non-revocation of this
Release.

3.

No Other Entitlements. By executing this Release, Executive does not waive:

a.

Rights through October 31, 2007, to reimbursement of reasonable business
expenses, if any, incurred by Executive for the benefit of the Company, in
accordance with the general policies of the Company as adopted from time to
time.

b.

Rights to indemnification as set forth in Article 18 of the 1995 Agreement.

c.

Rights Executive may have to any bonus Executive has earned under the Company’s
Management Incentive Plan for the fiscal year ended March 31, 2007.  The Company
shall pay such bonus, if any, to Executive on or before July 31, 2007.  

d.

Rights Executive may have to any bonus Executive has earned under the Company’s
Special Long-Term Incentive Plan for the two-year period ended March 31, 2007.
 The Company shall pay such bonus, if any, to Executive on or before July 31,
2007.

e.

Rights Executive may have under the terms of the DIMON Incorporated Split Dollar
Insurance Agreement between the Company and Executive, a copy of which is
attached hereto as Exhibit C and incorporated herein by reference (the “Split
Dollar Agreement”), which shall continue in full force and effect following the
Termination Date in accordance with its terms. The Company and Executive agree
that Executive’s obligation to reimburse the Company for the Term Cost (as that
term is defined under the Split Dollar Agreement) of the applicable premiums
shall be satisfied by the Company withholding the amount of such Term Cost from
the monthly payments described in Sections 2(b) and (c) above during the period
over which such monthly payments are payable, and that Executive shall reimburse
the Company directly for the amount of such Term Costs for 2007 and for all
other periods during which applicable premiums are paid.

f.

Rights Executive may have under the terms of any other Company employee benefit
plan, including, but not limited to, (1) any vested benefits Executive has
accrued under the Alliance One International, Inc. Pension Plan and under the
Company’s tax-qualified 401(k) plan, (2) vested benefits Executive has accrued
under the Alliance One International, Inc. Pension Equity Plan (the “PEP”), (3)
vested benefits Executive has accrued under deferred compensation agreements
dated January 1, 1978 and October 1, 1980 between Executive and Dibrell
Brothers, Inc., which the parties have amended and restated as set forth and
incorporated herein by reference as Exhibit D, (4) rights Executive may have to
retiree health benefits under the terms of the Company’s retiree health
programs, if any, and (5) COBRA rights Executive may have under any group health
plan pursuant to Code Section 4980B.  Notwithstanding the foregoing, Executive
agrees that his PEP benefits are specified on Exhibit E attached hereto and
incorporated herein by reference, and that he is not entitled to a benefit under
the Company’s Supplemental Executive Retirement Plan or the Company’s Severance
Plan.

Except as provided in paragraph (b) of this Section, Executive acknowledges that
the payment of monies and benefits as described in Section 2 hereof completely
fulfills any and all obligations and monies owed to him under 1995 Agreement.
 Except for the compensation, monies and benefits expressly set forth in
Sections 2 and 3 of this Release, Executive acknowledges that he is not entitled
to any other compensation, monies, payments or benefits from the Company or any
of the Released Parties (as defined in Section 5(a)) in connection with his
employment or the termination of his employment with the Company, including but
not limited to compensation for vacation or other time off, bonuses,
commissions, expenses, severance or other forms of payment or benefits,
repayments of debts, or reimbursements of expenses.

4.

Confidentiality of Release.  Executive shall keep the terms of this Release
strictly confidential and shall not disclose any information concerning the
terms of this Release or provide a copy of the same to anyone, except
Executive's immediate family and legal and financial advisors, who shall be
bound to maintain the confidence of the terms of this Release.  If required by
law to produce a copy of this Release or to make such disclosure, Executive
shall give the Company notice prior to such production or disclosure.

5.

General Release.

a.

By signing this Release, in consideration for the sums of money and benefits
Executive shall receive under Section 2(e) of this Release, Executive, on behalf
of himself and his heirs, representatives, administrators, executors, successors
and assigns, hereby irrevocably and unconditionally releases, acquits, and
forever discharges, to the fullest extent permitted by law, the Company and each
of its present and former divisions, parent companies, subsidiaries, affiliates,
predecessors, successors and assigns, including but not limited to DIMON
Incorporated, Standard Commercial Corporation and Standard Commercial Tobacco
Co., Inc., together with all present and former benefit plans or policies,
agents, directors, officers, employees, owners, representatives and attorneys of
all such entities or persons and all persons acting by, through, under or in
concert with any of them (collectively referred to as the "Released Parties"),
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorney's fees
and costs actually incurred), of any nature whatsoever, known or unknown, which
Executive now has, has had, or may hereafter claim to have had against each or
any of the Released Parties resulting from or arising out of any matter, act,
omission, cause or event whatever that has previously occurred; except that
Executive does not waive or release rights to compensation and benefits
described in Sections 2 and 3 of this Release or rights to benefits or payments
for claims incurred while a participant in the Company’s group health or dental
plans.  Executive understands that by signing this Release and accepting the
benefits in the Release, Executive is waiving any right to pursue any claim
against any of the Released Parties for benefits other than those expressly
preserved in this Release, or for back pay, severance pay, liquidated damages,
compensatory damages, punitive damages, or any other losses or other damages to
Executive or Executive’s property resulting from any claimed violation of local,
state or federal law, including, for example (but not limited to), claims
arising under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act of 1967, as amended, the Sarbanes-Oxley Act of 2002, the
Americans With Disabilities Act, the Retaliatory Employment Discrimination Act,
the Employee Retirement Income Security Act of 1974, as amended, and claims
under any other federal, state or local law pertaining to Executive’s
employment.  This Release does not, however, waive rights or claims that may
arise after the date Executive signs it.

b.

Executive acknowledges that this release applies both to known and unknown
claims that may exist between Executive and the Released Parties.  Executive
expressly waives and relinquishes all rights and benefits which Executive may
have under any state or federal statute or common law principle that would
otherwise limit the effect of this Release to claims known or suspected prior to
the date Executive signs this Release, and does so understanding and
acknowledging the significance and consequences of such specific waiver.
 Executive acknowledges that the benefits provided by the Company under Section
2 of this Release are not required of the Company in the absence of this Release
and Executive’s release of claims herein, and constitute adequate consideration
for the Release.

c.

Executive agrees that he will not seek or apply for re-employment with any of
the Released Parties and Executive waives any right to re-employment or
reinstatement with the Company or any other Released Party.  Executive
acknowledges that it is the general policy of the Company and its subsidiaries
not to re-employ individuals with whom it has entered into separation agreements
of this nature.

6.

Notice.  Executive is advised by the Company that this Release affects important
rights, and includes a release of any and all claims arising out of any alleged
violation of Executive’s rights while employed with the Company or any of its
predecessors, including, but not limited to, any claims Executive may have under
the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621,
et seq.  Because this Release affects important rights, Executive is advised to
consult with an attorney prior to executing this Release.

7.

Consideration Period.  Executive is advised that he has twenty one (21) days to
consider this Release and Executive may take as much of that time as he wishes
before signing.  If Executive decides to accept the benefits offered herein, he
must sign this Release no later than the close of business on July 31, 2007, and
return it to Michael K. McDaniel at Alliance One International, 8001 Aerial
Center Parkway, P.O. Box 2009, Morrisville, North Carolina, 27560.  By signing
below, Executive acknowledges that he received this Release on July 9, 2007.

8.

Revocation.  Executive is advised that, if he is age 40 or more and signs this
Release, he will have a period of seven (7) days from the date of his acceptance
to change his mind and revoke this Release.  If Executive is age 40 or more and
decides to revoke this Release, then he should deliver written notice to Michael
K. McDaniel at Alliance One International 8001 Aerial Center Parkway, P.O. Box
2009, Morrisville, North Carolina, 27560, within such 7-day period.  If
Executive is age 40 or more, none of the terms and conditions contained herein
will be enforceable by the parties hereto until the expiration of this seven (7)
day period, and this Release will not become effective until such seven (7) day
period has passed without his revocation of it.

9.

No Admission of Liability or Wrongdoing.  This Release will not be used or
construed by any person or entity as an admission of liability or finding that
Executive's rights were in any way violated by any of the Released Parties, and
this Release may not be offered or received in evidence in any action or
proceeding as an admission of liability or wrongdoing on the part of the
Company.  Executive understands and agrees that the consideration received
herein is accepted by him/her as full and complete settlement and compromise of
any and all claims, asserted or unasserted, and the payment of such
consideration is not an admission of liability by the Company.

10.

1995 Agreement Superseded; Post-Termination Obligations.  Executive agrees and
acknowledges that except as expressly provided herein this Release supersedes
the terms and provisions of the 1995 Agreement in its entirety.  All payments
and benefits to Executive under paragraphs (b) through (d) and paragraph (f) of
Section 2 hereunder shall be subject to Executive’s compliance with the
following provisions following the Termination Date:

a.

Assistance in Litigation.  Executive shall, upon reasonable notice, furnish such
information and assistance to the Company as may reasonably be required by the
Company in connection with any litigation in which it is, or may become, a
party, and which arises out of facts and circumstances known to Executive. The
Company shall promptly reimburse Executive for his out-of-pocket expenses
incurred in connection with the fulfillment of his obligations under this
Section, provided that such expenses are incurred by Executive during his
lifetime.  The expenses eligible for reimbursement under this paragraph shall
not affect any expenses eligible for reimbursement or in-kind benefits to be
provided in any other year.  Executive’s rights under this paragraph are not
subject to liquidation or exchange for any other benefit..

b.

Confidential Information.  Executive shall not disclose or reveal to any
unauthorized person any trade secret or other confidential information relating
to the Company, its subsidiaries or affiliates, or to any businesses operated by
them, and Executive confirms that such information constitutes the exclusive
property of the Company; provided, however, that the foregoing shall not
prohibit Executive from disclosing such information to the extent necessary or
desirable in connection with obtaining financing for the Company (or furnishing
such information under any agreements, documents or instruments under which such
financing may have, been obtained) or otherwise disclosing such information to
third parties or governmental agencies in furtherance of the interests of the
Company; or as may be required by law.

c.

Noncompetition.  Executive shall not: (i) prior to the Termination Date and for
the one-year period following the Termination Date, and within the Territory,
without the prior written consent of the Company, engage directly or indirectly,
as a licensee, owner, manager, consultant, officer, employee, director, investor
or otherwise, in any business in competition with the Company; or (ii) usurp for
his own benefit any corporate opportunity under consideration by the Company
during his employment, unless the Company shall have finally decided not to take
advantage of such corporate opportunity.  The restrictions of part (i) of this
paragraph shall not apply to a passive investment by Executive constituting
ownership of less than five percent (5%) of the equity of any entity engaged in
any business described in part (i) of this paragraph.  Executive acknowledges
that the possible restrictions on his activities which may occur as a result of
his compliance with his obligations under this paragraph are required for the
reasonable protection of the Company.  Executive further acknowledges and agrees
that the time, territory and scope of activities prohibited by the provisions of
this paragraph, including the possible worldwide reach of the non-competition
provisions, are reasonable and necessary for protection of the Company’s
legitimate business interests in view of the unique nature of the Company’s
business, its competitive position as one of the only companies engaged in such
business in a worldwide market, Executive’s high-level position with the Company
prior to the Termination Date, Executive’s assignment to work with the Company’s
customers and suppliers throughout its worldwide market service area, the
limited time period of the non-competition provisions, and the unique and
intimate knowledge of the Company’s business, its confidential and proprietary
information and the special needs and preferences of its customers and suppliers
Executive has acquired during and as a result of his employment with the
Company, all of which would give Executive an unfair competitive advantage
against the Company if Executive were to breach the non-competition provisions
anywhere within the Territory.  For purposes of this paragraph, “Territory”
means the geographic areas and locations where the Company and its affiliates
carry on or transact their business, the Company and its affiliates sell or
market their products or services, and the Company or its affiliates’ customers
are located, including without limitation (A) the world, (B) Africa, Asia,
Europe, North America and South America, (C) each of the countries in Africa,
Asia, Europe, North America and South America, respectively, as if listed
individually herein, (D) Brazil, (E) the United States of America, (F) each of
the states of the United States of America as if listed individually herein, (G)
the State of North Carolina, (H) the Commonwealth of Virginia, (I) each county
within the State of North Carolina as if listed individually herein, (J) each
county within the Commonwealth of Virginia as if listed individually herein, (K)
the territory within a 100 mile radius of the Company’s office in Morrisville,
North Carolina, and (L) the territory within a 100 mile radius of each other
office of the Company or any affiliate (whether now existing or hereafter
established) as if listed individually herein.

d.

Failure to Comply.  In the event that Executive shall fail to comply with any
provision of this Section, and such failure shall continue for ten (10) days
following delivery of notice thereof by the Company to Executive, all rights of
Executive and any person claiming under or through him to payments and benefits
under paragraphs (b) through (d) and paragraph (f) of Section 2 hereunder shall
thereupon terminate and no person shall be entitled thereafter to receive any
such payments or benefits.  In addition to the foregoing:

1.

The amount, if any, payable to Executive after the Termination Date under
paragraphs (b) through (d) and paragraph (f) of Section 2 hereunder shall be
reduced, but not below zero, by the amount of any remuneration for personal
services earned by or payable to Executive by a business that is in competition
with the Company within the Territory.

2.

In the event of a breach or threatened breach by Executive of the provisions of
this Section, the Company shall have and may exercise any and all other rights
and remedies available to the Company at law or otherwise, including but not
limited to obtaining an injunction from a court of competent jurisdiction
enjoining and restraining Executive from committing such violation, and
Executive hereby consents to the issuance of such injunction.

11.

Entire Agreement.  This Release, with attachments, contains and comprises the
entire agreement and understanding of the parties with respect to the subject
matter, specifically including but not limited to any terms and conditions of
employment or the termination of employment, and there are no agreements or
understandings other than those contained herein.  Further, this Release is
intended to be a binding contract among the parties hereto and shall not be
modified, except by writing signed by both Executive and the Company.

12.

Successors.  This Release shall be binding upon and inure to the benefit of
Executive, his assigns, heirs, executors, administrators, representatives, as
well as the predecessors, successors, purchasers and assigns of the Company.
 Executive may not assign any of his rights or delegate any of his duties under
the Release.

13.

Governing Law.  Except as preempted by federal law, this Release shall be
governed by and construed in accordance with the laws of the state of North
Carolina, without reference to its conflict of law provision.

14.

Modifications.  This Release is intended to be a binding contract between the
parties and shall not be modified, except by writing signed by both the Company
and Executive.  No change, modification, termination or attempted waiver of any
of the provisions of this Release shall be binding upon any party hereto unless
reduced to writing and signed by the party against whom enforcement is sought.
 Notwithstanding any other provision of this Release to the contrary, upon
request by Executive the Company and Executive agree to amend this Release as
may be reasonably necessary or appropriate to prevent amounts payable hereunder
from being included in Executive’s income pursuant to Section 409A(a)(1)(A) of
the Code, or being subject to any additional tax or interest charge pursuant to
Section 409A(a)(1)(B) of the Code, while at the same time minimizing the
Company’s costs and/or administrative burdens in fulfilling its obligations
under this Release as amended.

15.

Counterparts.  Any number of counterparts of this Release may be signed and
delivered, each of which shall be considered an original and all of which,
together, shall constitute one and the same instrument.

16.

Severability.  The provisions of this Release shall be deemed severable, and the
invalidity or unenforceability of any provision (or part thereof) of this
Release shall in no way affect the validity or enforceability of any other
provisions (or remaining part thereof).

17.

KNOWING AND VOLUNTARY AGREEMENT.  EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE
HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL THE PROVISIONS OF THIS RELEASE.
EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS NOT RELIED UPON ANY REPRESENTATION OR
STATEMENT, WRITTEN OR ORAL, WHICH IS NOT SET FORTH IN THIS DOCUMENT.  EMPLOYEE
FURTHER ACKNOWLEDGES THAT EMPLOYEE IS ENTERING INTO THIS RELEASE VOLUNTARILY AND
OF EMPLOYEE’S OWN FREE WILL, WITHOUT ANY COERCION FROM ANY PERSON, INCLUDING THE
COMPANY OR ANY OF ITS REPRESENTATIVES.  EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE
FULLY AND COMPLETELY UNDERSTANDS THE TERMS AND CONDITIONS OF THIS RELEASE AND
HAS VOLUNTARILY AND KNOWINGLY AGREED TO SUCH TERMS AND CONDITIONS, INCLUDING ALL
RELEASES OF CLAIMS EMPLOYEE MAY HAVE AGAINST THE COMPANY OR ANY OF THE RELEASED
PARTIES, IN EXCHANGE FOR VALUABLE CONSIDERATION THAT EMPLOYEE IS NOT OTHERWISE
ENTITLED TO RECEIVE.








IN WITNESS WHEREOF, the parties have hereto executed this Release on this the
16th day of July, 2007.

EXECUTIVE:

/s/  H. P. Green III

H. P. Green III

ALLIANCE ONE INTERNATIONAL, INC.:

By:

Name:  /s/  Michael K. McDaniels




Title:   SVP Human Resources

        7/18/2007














EXHIBIT A




Illustration of Section 2(d) Payment Calculations  




Illustration 1: Payment Calculation for January 2011

Assumptions:  The Company’s Medical Plan is self-insured and subject to Code
Section 105(h).  Executive and his spouse are not enrolled in post-COBRA
Coverage under the Medical Plan.  The Company and its actuary have determined
that the cost of post-COBRA Coverage each month in 2011 would be $2,000, to
cover both of them.  A full-time salaried employee would pay $1,000 per month
under the Medical Plan to cover himself and his spouse.  The highest marginal
federal income tax rate in effect at the time is 40%, and the highest marginal
North Carolina income tax rate is 7%.

The Net Premium Amount would be $1,000 (the $2,000 cost of post-COBRA Coverage
minus the $1,000 an employee would pay for the same coverage in the Medical
Plan).  

The Tax Rate, expressed as a decimal, would be equal to (0.40 + 0.07 - (0.40 *
0.07)), or 0.442.

The Gross-up Amount would be equal to $1,000 * (1 + (0.442 * (1/(1-0.442)))),
minus $1,000, or $792.12.  

The monthly payment for January 2011 would be $1,792.12.




Illustration 2: Payment Calculation for January 2016

Assumptions:  The Company’s Medical Plan is self-insured and subject to Code
Section 105(h).  Executive’s spouse is enrolled in post-COBRA Coverage under the
Medical Plan.  The Company and its actuary have determined that the cost of
post-COBRA Coverage each month in 2016 would be $1,200 to cover the spouse only.
 A full-time salaried employee would pay $700 per month under the Medical Plan
to cover his spouse.  The highest marginal federal income tax rate in effect at
the time is 40%, and the highest marginal North Carolina income tax rate is 7%.

The Net Premium Amount would be $500 (the $1,200 cost of post-COBRA Coverage
minus the $700 an employee would pay for the same coverage in the Medical Plan).
 

The Tax Rate, expressed as a decimal, would be equal to (0.40 + 0.07 - (0.40 *
0.07)), or 0.442.

The Gross-up Amount would be equal to $500 * (1 + (0.442 * (1/(1-0.442)))),
minus $500, or $396.06.  

The monthly payment for January 2016 would be $896.06.




Illustration 3: Payment Calculation for January 2016

Assumptions:  The Company provides coverage under an Individual Policy for
Executive’s spouse.  The premium each month in 2016 would be $1,200 to cover the
spouse only.  A full-time salaried employee would pay $700 per month under the
Medical Plan to cover his spouse.  The highest marginal federal income tax rate
in effect at the time is 40%, and the highest marginal North Carolina income tax
rate is 7%.

The Net Premium Amount would be $500 (the $1,200 cost of post-COBRA Coverage
minus the $700 an employee would pay for the same coverage in the Medical Plan).

The Gross-up Amount would be zero.

The monthly payment for January 2016 would be $500.




EXHIBIT B







Schedule of Outstanding Equity Awards




Original Award Date

Award Type

Number of Alliance One Shares Subject to Award

Exercise Price (if applicable)

Expiration Date (if applicable)

8/21/97

Nonqualified Option

5,519

$22.3125

8/21/2007

8/21/97

Incentive Stock Option

4,480

$22.3125

8/21/2007

8/21/97

Nonqualified Option

1

$22.3125

8/21/2007

8/27/98

Incentive Stock Option

10,000

$9.25

8/27/2008

11/10/04

Incentive Stock Option

12,500

$6.45

3/31/2009

11/10/04

Restricted Stock

12,500

$0.00

n/a

8/25/05

Restricted Stock

10,000

$0.00

n/a

8/30/05

Nonqualified Option

20,000

$3.96

3/31/2009

8/17/06

Restricted Stock

10,000

$0.00

n/a

8/17/06

Nonqualified Option

83

$3.94

3/31/2009

8/17/06

Incentive Stock Option

19,917

$3.94

3/31/2009







EXHIBIT C







Split Dollar Agreement

EXHIBIT D







Deferred Compensation Agreement







EXHIBIT E




PEP Benefits




Pursuant to Section 4.01 of the DIMON Incorporated Pension Equity Plan (as most
recently amended on May 24, 2006) (the “PEP”), Executive has become entitled to
benefit payments under the PEP on account of Executive’s termination of
employment on March 31, 2007.  

Grandfathered Benefit

Executive’s Normal Retirement Allowance under the PEP is “grandfathered” for
purposes of Section 409A of the Code because it was fully vested and
nonforfeitable as of December 31, 2004.  For purposes of Section 3.01(a) of the
PEP, Executive and the Company agree and acknowledge that the Executive’s Normal
Retirement Allowance is a monthly payment of $8,288.37 (less applicable
withholding) commencing on his Normal Retirement Date (April 1, 2007).  The
Normal Retirement Allowance is fixed and not subject to future adjustment on the
basis of the Executive’s marital status or any other factors.  Executive’s
Normal Retirement Allowance will be paid in the form of an actuarially
equivalent joint and 50% survivor annuity with the Executive’s current spouse as
contingent annuitant.  Under the joint and 50% survivor annuity, Executive shall
receive monthly payments of $7,445.44 starting on April 1, 2007 and ending in
the month of his death.  If Executive’s current spouse survives him, she will
receive monthly payments of $3,722.72 starting on the first day of the month
following Executive’s death and ending in the month of her death.

Capitalized terms in this Exhibit shall be defined as set forth in the PEP.
 Executive is the “Participant.”















